
	
		II
		111th CONGRESS
		1st Session
		S. 1861
		IN THE SENATE OF THE UNITED STATES
		
			October 22, 2009
			Ms. Landrieu (for
			 herself, Mr. Wicker, and
			 Mr. Vitter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  2-year extension of the increased rehabilitation credit for structures in the
		  Gulf Opportunity Zone.
	
	
		1.2-year extension of increased
			 rehabilitation credit for structures in the Gulf Opportunity Zone
			(a)In
			 generalSection 1400N(h) of
			 the Internal Revenue Code of 1986 is amended by striking December 31,
			 2009 and inserting December 31, 2011.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2009.
			
